Cartoon Acquisition, Inc., Form 8-K Current Report dated September 8, 2006

Exhibit 10.3

(Reproduction of) Form of Guaranty of the Hudson Note, as Amended



GUARANTY




     FOR VALUABLE CONSIDERATION, the receipt of which is hereby acknowledged,
the undersigned guarantor, CARTOON ACQUISITION, INC., a United States
corporation, maintaining an office at 233 Alexander Street, Second Floor,
Rochester, New York 14607-2518 (the "Guarantor"), acknowledges that MICHAEL H.
TROSO residing at 217 Sand Dollar Road, Indialantic, Florida 32903-2111 (the
"Lender"), did, on September 12, 2005, extend a loan to RANDOLPH S. HUDSON, an
individual principally residing in the State of New York, entitled to receive
mail at Post Office Box 103, Wyoming, New York 14591-0103 (the "Borrower"), in
the amount of $8,300 (the "Loan") and evidenced by that certain promissory note
payable to Lender as payee and executed by the Borrower as maker (together with
any modifications, extensions, renewals, or replacements thereof, the "Note").
(A non-negotiable reproduction of the Note, including a reproduction of the
amendment first thereof, are annexed as Exhibit "A" hereto and made a part
hereof by reference thereto.)

     The Lender acknowledges that he examined, among other things, the
Borrower's credit worthiness and ability to repay the Note and the Borrower’s
ability to pay his obligations under the Loan Documents, that the Borrower
benefited by the Lender making the Loan to him, and that the Guarantor benefited
by the Lender's Loan to the Borrower. All references to "Loan Documents" in this
Guaranty shall mean the Note, this Guaranty, and any other documents or
instruments relating to any such documents signed by Borrower or by any
guarantor or pledgor, and any modifications, extensions, renewals or
replacements of any of them, and limited specifically to this transaction and
for no other loan financial accommodation that has been extended or that may be
extended to the Borrower or to the Guarantor by the Lender.

     The Guarantor hereby acknowledges receipt of good, adequate, and valuable
consideration, and it hereby unconditionally, absolutely, and irrevocably
guarantees:

(A)      the full and prompt payment of (i) the Note, as amended, whether at
maturity, acceleration or otherwise, (ii) any other indebtedness or liability of
Borrower under or arising out of the Loan Documents or any other agreements
referred to or provided for either herein or therein, and (iii) any other
documents as to (i) and (ii) and any extensions, renewals or reductions, or any
compromise, indulgence, variation, or modification thereof ("Indebtedness"), and
  (B)      the performance of any and all obligations of Borrower required by or
under the Loan Documents ("Obligations").  

     The Guarantor’s liability hereunder shall be IN THE FULL AMOUNT owed to the
Lender or to any trustee, including any interest, default interest, costs and
fees (including, without limitation, reasonable attorneys' fees) that may accrue
under the Loan Documents, but for the commencement of a case under the
Bankruptcy Code or any other law governing a debtor's insolvency, bankruptcy,
reorganization, liquidation, or like proceeding, plus interest thereon as
provided in the Note, plus the attorneys' fees, costs and other expenses
incurred by the Lender

- 1 -

--------------------------------------------------------------------------------

Cartoon Acquisition, Inc., Form 8-K Current Report dated September 8, 2006

 Exhibit 10.3

(Reproduction of) Form of Guaranty of the Hudson Note, as Amended

in the enforcement of this Guaranty, as further provided below (all such
amounts, including the Indebtedness, and together with the Obligations, being
referred to herein as the "Guarantied Obligations").

By signing this Guaranty, the Guarantor also agrees that:

1.      Guarantee Of Payment And Performance.     (a)      The Guarantor’s
liability under this Guaranty is a guarantee of payment and performance, and not
merely an act of collection of the Note, and is not conditioned or contingent
upon the genuineness, validity, regularity, or enforceability of any of the Loan
Documents. The Guarantor hereby agrees that it is liable even if Borrower had no
liability at the time of execution of the Note or thereafter ceases to be
liable, and it hereby waives any defenses based on the absence of such
liability.     (b)      The Guarantor hereby agrees that its liability may be
larger in amount and more burdensome than that of the Borrower. The Guarantor’s
liability hereunder shall continue until all sums due under the Loan Documents
have been paid-in-full and shall not be limited or affected in any way by any
impairment or any diminution or loss of value of any security or collateral for
the Loan, if any, the Lender's failure to perfect a security interest in it, or
any disability or other defense of Borrower or any other guarantor or pledgor.  
  (c)      The Guarantor hereby agrees that its obligations under this Guaranty
shall not be released, diminished, impaired, reduced, or otherwise affected by
the invalidity or unenforceability against Borrower of all or any part of the
obligations guaranteed hereby including, without limitation, any invalidity or
unenforceability resulting from the fact that: (i) the act of Borrower in
creating all or any part of the Guarantied Obligations is ultra vires (i.e.
beyond the authority of Borrower), (ii) the payment of the indebtedness by
Borrower would have resulted in the violation of any usury law, (iii) Borrower
has valid defenses, claims, or offsets (whether at law, in equity, or by
agreement) which render all or any part of the Guarantied Obligations
unenforceable against Borrower; (iv) the creation, performance, or repayment by
Borrower of the Guarantied Obligations is illegal, legally impossible, or
unenforceable, (v) Borrower is not liable for all or any portion of the
indebtedness as a result of the provisions of the Bankruptcy Code (as defined
below), (vi) one or more of the documents evidencing security or pertaining to
the Guarantied Obligations have been forged, altered, or is otherwise irregular
or unauthentic, or (vii) the obligations of Borrower are invalid or
unenforceable for any other reason, and the Guarantor shall be liable for all of
the Guarantied Obligations as if no such impediment to Borrower's liability
existed.   2.      Changes Do Not Affect Liability.  

- 2 -

--------------------------------------------------------------------------------

Cartoon Acquisition, Inc., Form 8-K Current Report dated September 8, 2006

Exhibit 10.3

(Reproduction of) Form of Guaranty of the Hudson Note, as Amended

(a)      The Lender may, without notice to the Guarantor or without its
authorization and in his absolute discretion and without prejudice to the
Guarantor, and in no way limiting the Borrower’s liability under this Guaranty:
(i) grant extensions of time, renewals, or other indulgences and modifications
to Borrower or any other party under any of the Loan Documents, (ii) change,
amend, or modify the Loan Documents, (iii) authorize the sale, exchange,
substitution, release, or subordination of any security or collateral for the
Note, whether real or personal in nature, (iv) request security or additional
security for the Note, whether real or personal in nature, (v) discharge or
release, or fail to proceed against, any party or parties liable for the
Guarantied Obligations, (vi) foreclose or otherwise realize on any security or
collateral for the Note, if any, regardless of the effect upon the Borrower’s
subrogation, contribution, or reimbursement rights against Borrower or any other
guarantor or pledgor, (vii) accept or make compositions or other arrangements or
file or refrain from filing a claim in any bankruptcy proceeding of Borrower or
any other guarantor or pledgor, (viii) make other or additional loans to
Borrower in such amount and at such times as the Lender may determine in its
discretion, and (ix) otherwise deal with Borrower or any other guarantor or
pledgor or any security or collateral as the Lender may determine in his
discretion.   (b)      Without limiting the generality of the foregoing, the
Guarantor hereby agrees that its liability shall continue even if the Lender
alters any obligations under the Loan Documents in any respect, or the Lender's
remedies or rights against Borrower are in any way impaired or suspended without
our consent, or if the Lender releases or substitutes, or impairs or suspends,
any remedy against, or fails to proceed against, Borrower or any other guarantor
or pledgor, and we hereby waive any defenses based on any such actions.  

3.      Waivers Of Certain Rights And Defenses.     (a)      Except as provided
below, we hereby waive any and all benefits and defenses which would otherwise
require the Lender to (i) proceed against Borrower or any other guarantor or
pledgor, (ii) proceed against or exhaust any security or collateral the Lender
may hold, or (iii) pursue any other right or remedy for our benefit, and agree
that the Lender may proceed against us for the obligations guaranteed herein
without taking any action against Borrower (except, to permit us to join
Borrower as a party in any suit under this Guaranty) or any other guarantor or
pledgor and without proceeding against or exhausting any security or collateral
the Lender holds or may hold.     (b)      We agree that the Lender may
unqualifiedly exercise in his sole discretion any or all rights and remedies
available to him against us or any other guarantor or pledgor without impairing
his rights and remedies in enforcing this Guaranty, under which our liabilities
shall remain independent and unconditional. Our liability shall not be affected,
released, or exonerated by reason of (i) any action the Lender may take or  

- 3 -

--------------------------------------------------------------------------------

Cartoon Acquisition, Inc., Form 8-K Current Report dated September 8, 2006

 Exhibit 10.3

(Reproduction of) Form of Guaranty of the Hudson Note, as Amended

omit to take under the Loan Documents or by release or surrender of any security
held for the payment of the Loan Documents, (ii) the failure to perfect a lien
(or the unenforceability of any lien) in any collateral intended as security for
any part of the Guarantied Obligations, (iii) the release of, the surrender of,
the exchange of, or the substitution of any lien securing any of the obligations
guaranteed hereby to any other lien or liens covering such collateral, (iv) the
deterioration, waste, loss, or impairment (including, without limitation,
negligent, willful, unreasonable, or unjustifiable impairment) of any such
collateral, and (v) Seller's decision to foreclose by judicial action or by
private sale any collateral, or the failure to do so. We agree that the Lender's
exercise of certain of such rights or remedies may affect or eliminate our right
of subrogation or recovery against Borrower and that we may incur a partially or
totally non-reimbursable liability under this Guaranty.

(c)      We hereby waive diligence and all demands, protests, presentments, and
notices of every kind or nature, including notices of protest, dishonor,
nonpayment, acceptance of this Guaranty and the creation, renewal, extension,
modification, or accrual of any of the Guarantied Obligations. We further waive
the right to plead any and all statutes of limitations as a defense to our
liability hereunder or the enforcement of this Guaranty. No failure or delay on
the Lender's part in exercising any power, right, or privilege hereunder shall
impair any such power, right, or privilege or be construed as a waiver of or any
acquiescence therein.   (d)      We hereby waive (i) notice of the failure of
Borrower to pay or perform, or any default by Borrower under, the Loan
Documents; and (ii) notice of any sale or foreclosure (or the posting of the
advertising for sale or foreclosure) of any collateral for any of the Guarantied
Obligations, with the intent that we shall not be considered a "debtor" as
defined in the Uniform Commercial Code.  

4.      Guaranty Made With Full Knowledge. We represent to the Lender that we
have had the opportunity to review the matters discussed and contemplated by the
Loan Documents, including the remedies the Lender may pursue against Borrower in
the event of a default under the Loan Documents, the value of the security or
collateral for the Loan, if any, and Borrower's financial condition and his
ability to perform under the Loan. We further agree to keep ourselves fully
informed on all aspects of Borrower's financial condition and the performance of
Borrower's obligations to the Lender and that the Lender has no duty to disclose
to us any information pertaining to Borrower or any security or collateral. If
provided in the Loan Documents, we agree that our bankruptcy, insolvency, or
other actions set forth therein may be events of default under the Loan
Documents.   5.      Subrogation, Reimbursement, And Contribution Rights. We
hereby agree that we shall have the right of subrogation and reimbursement
against Borrower, the right of subrogation against any collateral or security
provided for in the Loan Documents, and the right of contribution against any
other guarantor or pledgor unless and until all  

- 4 -

--------------------------------------------------------------------------------

Cartoon Acquisition, Inc., Form 8-K Current Report dated September 8, 2006

Exhibit 10.3

(Reproduction of) Form of Guaranty of the Hudson Note, as Amended

amounts due under the Loan Documents have been paid-in-full and the Lender has
released, transferred, or disposed of all of his right, title, and interest in
any collateral or security, and we hereby do not waive any such rights we might
otherwise have. To the extent our non-waiver of these rights of subrogation,
reimbursement, or contribution, as set forth herein, are found by a court of
competent jurisdiction to be void or voidable for any reason, we agree that our
rights of subrogation and reimbursement against Borrower and our right of
subrogation against any collateral or security shall be junior and subordinate
to the Lender's rights against Borrower and to the Lender's right, title, and
interest in any such collateral or security, and our right of contribution
against any other guarantor or pledgor shall be junior and subordinate to the
Lender's rights against such other guarantor or pledgor.

6.      Guaranty Does Not Continue If Payments Are Avoided Or Recovered From The
Lender. If all or any portion of the Guarantied Obligations are paid or
performed, our obligations hereunder shall no longer continue and will be null
and void and of no further force and effect.   7.      Attorneys' Fees. The
prevailing party in any dispute resulting in arbitration, litigation, or other
proceedings between any guarantors hereunder and the Lender shall be entitled to
its costs and expenses for such proceedings, including reasonable attorneys'
fees and costs.   8.      Financial Information. Upon the Lender's request, we
will promptly deliver to the Lender complete and current financial statements
and tax returns, if available, and such other financial information about us as
the Lender may reasonably request. It should be understood the Guarantor is a
United States corporation, the common voting equity securities of which are
registered under Section 12(g) of the Securities Exchange Act of 1934 ("34 Act
Company"). It is with the understanding that a 34 Act Company is subject to
numerous disclosure, reporting, and filing obligations with the U. S. Securities
and Exchange Commission (the "Commission"), and, in the course of performing its
obligations, the 34 Act Company must conform with numerous U. S. Federal laws
that may, at times, limit or restrict the 34 Act Company's capability to release
"non-public information"; therefore, subject to our reservations to observe
federal securities' laws, the Guarantor may not be capable of timely providing
certain information to Lender that it may be required to provide hereunder,
without first having disclosed the information to the Commission in a conformed
filing. Consequently, in this case, the Lender may not deem the Guarantor in
breach of its obligations to him hereunder and no event of default by the
Guarantor shall deem to have occurred as the result of any delay in providing
the Lender with current financial information or other information on the
Guarantor that was not first disclosed to the Commission in any report or
schedule required to be filed by the Guarantor therewith.   9.      Additional
Provisions.  

- 5 -

--------------------------------------------------------------------------------

Cartoon Acquisition, Inc., Form 8-K Current Report dated September 8, 2006

Exhibit 10.3

(Reproduction of) Form of Guaranty of the Hudson Note, as Amended

(a)      The failure of any representation or warranty contained herein to be
accurate and complete or our failure to perform any covenant contained herein
shall, at the option of the Lender, make the Guarantied Obligations, or such
portion thereof as may be designated by the Lender, immediately due and payable
to the Lender.   (b)      We agree to take all actions necessary to enable
Borrower to observe and perform, and to refrain from taking any action, which
would prevent Borrower from observing and performing, the Guarantied
Obligations.   (c)      Any indebtedness of Borrower now or hereafter held by us
under the Loan Documents, whether secured or unsecured, and if secured, the
security for the same, is hereby subordinated to the indebtedness of Borrower to
the Lender, and, if the Lender so requests, such indebtedness shall be
collected, enforced, and received by us as trustee for the Lender and be paid
over to the Lender on account of the Indebtedness but without reducing or
affecting in any manner our liability under this Guaranty.   (d)      The Lender
may not assign this Guaranty nor any one or more of the Loan Documents. This
Guaranty shall inure to the benefit of the Lender and his successors and assigns
and shall bind us and our respective administrators, successors-in-interest, and
assigns.   (e)      All notices, requests, and demands to be made hereunder
shall be in writing to the concerned party at the address set forth below their
signature by any of the following means: (i) personal service (including service
by overnight courier service) or (ii) electronic communication, whether by
e-mail or by telecopy (if confirmed in writing and sent by personal service or
by registered or certified first class mail, return-receipt requested).   (f)   
  No terms or provisions of this Guaranty may be changed, waived, revoked, or
amended without the Guarantor's, Lender's, and Borrower's respective prior
written consents. Should any provision of this Guaranty be determined by a court
of competent jurisdiction to be unenforceable, all of the other provisions shall
remain effective.   (g)      The term "Borrower", as used herein, shall include,
without limitation, Borrower, Borrower's successors and assigns, Borrower as a
debtor-in-possession, and any receiver, trustee, liquidator, conservator,
custodian, of similar party hereafter appointed for Borrower, or all, or
substantially all, of Borrower's assets pursuant to Title 11 of the United
States Code or any successor statute thereto (the "Bankruptcy Code"), or any
estate created by the commencement of a case under the Bankruptcy Code or any
other insolvency, bankruptcy, reorganization, or liquidation proceeding, or by
any trustee under the Bankruptcy Code, liquidator, sequestrator, or receiver of
Borrower or Borrower's property or similar person duly appointed  

- 6 -

--------------------------------------------------------------------------------

Cartoon Acquisition, Inc., Form 8-K Current Report dated September 8, 2006

Exhibit 10.3

(Reproduction of) Form of Guaranty of the Hudson Note, as Amended

pursuant to any law generally governing any insolvency, bankruptcy,
reorganization, liquidation, receivership, or like proceeding. Any change in the
status of form of organization of Borrower shall have no effect on the
obligations of the Guarantor hereunder and this Guaranty shall continue and
cover the Indebtedness under its new status or organization (including
post-petition interest) as if no change had occurred.

(h)      The term "Lender", as used herein, shall include, without limitation,
the Lender, the Lender's successors or legal assigns, and any subsequent holder
of any part of all of the obligations guaranteed hereby, provided however that
the rights hereunder of any subsequent holder of any portion of the Guarantied
Obligations shall always be subordinate and inferior to the rights of the Lender
hereunder with respect to any portion of the Guarantied Obligations which are
held by the Lender, and the Lender shall be entitled to receive payment and
performance of the Guarantied Obligations before any subsequent holder shall
receive any benefit hereunder.   (i)      This Guaranty is in addition to the
guarantees of any other guarantors and any and all of our other separate and
distinct indebtedness or liabilities to the Lender, provided such other
guarantees are stated and agreed in writing between the Guarantor and the
Lender. This Guaranty shall in no way limit or lessen any other liability,
howsoever arising, we may have for the payment of any other indebtedness of
Borrower to the Lender.   (j)      Governing Law. This Guaranty shall be
enforced and interpreted according to the laws of the State of Delaware,
irrespective of its conflicts of laws rules.  

     THE UNDERSIGNED GUARANTOR, LENDER, AND BORROWER ACKNOWLEDGE THAT EACH OF
THEM WAS AFFORDED THE OPPORTUNITY TO READ THIS DOCUMENT CAREFULLY AND TO REVIEW
IT WITH AN ATTORNEY OF THEIR CHOICE, RESPECTIVELY, BEFORE SIGNING IT. EACH OF
THEM ACKNOWLEDGE HAVING READ AND UNDERSTAND THE MEANING AND EFFECT OF THIS
DOCUMENT BEFORE SIGNING IT.



Dated: August 11, 2006






 

CARTOON ACQUISITION, INC.,
a United States corporation
("Guarantor")


/s/ Randolph S. Hudson
________________________________
By: Randolph S. Hudson
Its: President




- 7 -

--------------------------------------------------------------------------------

Cartoon Acquisition, Inc., Form 8-K Current Report dated September 8, 2006

Exhibit 10.3

(Reproduction of) Form of Guaranty of the Hudson Note, as Amended

Guarantor's Address:

233 Alexander Street Second Floor

Rochester, New York 14607-2518

ACKNOWLEDGED AND AGREED TO, AS APPLICABLE:

MICHAEL H. TROSO,
a Florida resident
("Lender")




________________________________
By: Michael H. Troso






Lender's Address:
217 Sand Dollar Road
Indialantic, Florida 32903-2111




RANDOLPH S. HUDSON,
a New York resident
("Borrower")




/s/ Randolph S. Hudson
________________________________
By: Randolph S. Hudson




Borrower's Address:

Post Office Box 103

Wyoming, New York 14591-0103

- 8 -

--------------------------------------------------------------------------------